Citation Nr: 1500500	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for methicillin-resistant Staphylococcus aureus (MRSA) and resultant chronic osteomyelitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to August 1965.  

This matter comes before the Board of Veterans' Affairs (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran filed a notice of disagreement in November 2009 and was provided with a statement of the case in September 2012.  The Veteran perfected his appeal with a September 2012 VA Form 9.

The Veteran testified at a Board videoconference hearing in March 2013 and a copy of that transcript is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial AOJ consideration.  

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals documents that are not relevant to the issue at hand.  The Veteran's Virtual VA claim file contains, in relevant part, VA treatment record dated February 2008 to August 2012.  


FINDINGS OF FACT

1.  Since the Veteran's January 4, 2008 to January 30, 2008, hospitalization, which included intravenous (IV) therapy, the Veteran has developed an additional disability of MRSA and resultant chronic osteomyelitis.

2.  The evidence of records demonstrates that the Veteran's MRSA and resultant chronic osteomyelitis was incurred as a result of VA medical treatment.  

3.  The competent evidence shows that the Veteran's MRSA and resultant chronic osteomyelitis was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  The additional disability of MRSA and resultant chronic osteomyelitis was a foreseeable risk of the VA hospitalization and IV therapy. 

4.  Prior to the IV therapy, the Veteran was not informed about the specific potential risk of MRSA and resultant chronic osteomyelitis; the evidence is in equipoise regarding whether a reasonable person in similar circumstances would have proceeded with the IV therapy even if informed of the risk of MRSA and resultant chronic osteomyelitis.    


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability of MRSA and resultant chronic osteomyelitis, caused by the January 4, 2008 to January 30, 2008, hospitalization, including IV therapy, have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the benefit sought on appeal, no discussion of the VA's duty to notify and assist is not necessary.  

38 U.S.C.A. § 1151

The Veteran contends that his MRSA with chronic osteomyelitis is related to the medical care he received at the Shreveport VA medical center in January 2008.  Specifically, the Veteran contends that his IV was left in his arm for over eight days, which resulted in an infection.  See Board hearing transcript pg. 3.  The Veteran also contends that his MRSA with chronic osteomyelitis is related to going untreated by the VAMC in Shreveport from January 30, 2008, to February 26, 2008.  Id. pg. 12.  The Veteran also contends that he was not informed that the pins in his lower back where a risk factor for him developing a staph.  Id. pg. 13.  

Legal Criteria

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. 1151(a) filed on or after October 1, 1997, became effective September 2, 2004. 69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received subsequent to that that date; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32, 3.361(d)(2).  

Background

VA treatment records show that Veteran was admitted to the hospital on January 4, 2008, with new onset atrial fibrillation.  The Veteran was initially admitted to the coronary care unit (CCU) on an esmolol drip for rate control.  The Veteran showed thrombus in the left atrial appendage and was anticoagulated and on carvedilol and dioxin for rate control.  There was further complication of worsening congestive heart failure (CHF) later during the stay with fever and positive blood cultures, likely due to an infected thrombophlebitis of the left upper arm.  The Veteran was then put on 14 days of IV vancomycin.  The Veteran was discharged on January 30, 2008, with a proof of cure negative blood culture.  

The Veteran was again admitted to the hospital on February 26, 2008.  The Veteran was noted as being in atrial fibrillation with rapid ventricular response (RVR).  The Veteran was transferred to CCU for one day for treatment of atrial fibrillation with esmolol drip.  Blood cultures were drawn which were positive for Gram Positive Cocci.  An infection scan showed osteomyelitis in multiple spots in the Veteran's body.  It was also noted that the Veteran had hardware in his back from a previous surgery which could not be removed.  It was concluded that the Veteran would require lifelong antibiotics.  
In a September 2009 VA opinion, a nurse practitioner concluded that the Veteran's MRSA with resultant chronic osteomyelitis was a result of the treatment he received at the Shreveport VAMC.  The nurse practitioner explained that a records review supports the Veteran developing nosocomial MRSA infection during his January 2008 hospitalization.  The nurse practitioner explained that the Veteran did not present to the hospital with MRSA or septicemia.  The nurse practitioner noted that per the discharge summary, the Veteran developed positive blood cultures "likely due to infected thrombophlebitis left upper arm".  The nurse practitioner explained that persistent and recurrent MRSA infection with subsequent development of osteomyelitis is well documented in the medical records.   

The nurse practitioner also concluded that the Veteran's MRSA with resultant chronic osteomyelitis was not a result of carelessness, negligence lack of skill, or a similar incidence of fault on the part of the attending VA personnel.  The nurse practitioner explained that the Veteran's IV site was changed every 96 hours from January 4, 200[8], to January 16, 200[8].  The nurse practitioner noted that this was within the Shreveport VAMC's policy for changing peripheral IV sites.  The nurse practitioner noted that per microbiology reports, blood collected on January 15, 2008, was cultured as positive for MRSA.  The nurse practitioner also noted that there did appear to be a possible delay in IV site change between January 16, 2008, and January 23, 2008.  The nurse practitioner explained that as this occurred after the blood collection with a finding of positive for MRSA; it did not contribute to the development of the MRSA.  

The nurse practitioner also concluded that the Veteran's identified condition of MRSA with resultant chronic osteomyelitis was not the result of an event that could not have reasonably been foreseen by a reasonable healthcare provider.  The nurse practitioner explained that the risks of a patient developing a nosocomial infection are recognized.  

The nurse practitioner also concluded that the Veteran's MRSA with resultant chronic osteomyelitis was not a result of failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability, or allowed the disease or disability to continue to progress.  The nurse practitioner explained that the antibiotic therapy was initiated in a timely manner and per sensitivity studies.  

Analysis

Based on the above, the Board finds that since the Veteran's January 2008 hospitalization, the Veteran has developed an additional disability of MRSA with resultant chronic osteomyelitis.  This is confirmed by medical reports of record, as well as the comprehensive and probative report done by a VA nurse practioner in September 2009.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).  

The Board also finds that the Veteran's MRSA with resultant chronic osteomyelitis was incurred as a result of VA treatment - namely, the Veteran's hospitalization from January 4, 2008, to January 30, 2008, which included IV therapy.  As noted in the September 2009 opinion, the Veteran did not present to the hospital with MRSA or septicemia and persistent and recurrent MRSA infection with subsequent development of osteomyelitis is well documented in the Veteran's medical records.  

Additionally, the Board finds that the Veteran's MRSA with resultant chronic osteomyelitis was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  In this regard, the September 2009 opinion explained that while there was some delay in changing the Veteran's IV, the infection was found prior to the delay.  The opinion also explained that the risks of a patient developing a nosocomial infection are recognized.  Additionally, the September 2009 opinion found that the Veteran's MRSA with resultant chronic osteomyelitis was incurred during the Veteran's January 2008 hospital stay.  Therefore, the Veteran's incurred his condition prior to going untreated after discharge.  Furthermore, the September 2009 opinion concluded that the antibiotic therapy was initiated in a timely manner and per sensitivity studies.  

The Board acknowledges the Veteran's assertions that his IV was left in too long, which caused the infection, and in the alternative that he was went untreated for approximately a month which caused his current condition.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether MRSA with resultant chronic osteomyelitis was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, falls outside the realm of common knowledge of a lay person.  As such, the Board assigns greater probative weight to the September 2009 opinion.  

Therefore, the case turns on whether the VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

In this regard, the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  However, the Court recently clarified that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 103 -04 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, where there is a dispute concerning what information a doctor provided to his patient.  Id. The Court in McNair found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  Id; See Salis v. United States, 522 F. Supp. 989, 1000 (M.D.Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact).  The Court found that this was a factual finding that must be made by the Board in the first instance based on all of the evidence in the record.  Id.  See Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010) (determining that the Board has duty to weigh and analyze all the evidence of record (citing Burger v. Brown, 5 Vet. App. 340, 342 (1993))).

Here, a review of the Veteran's claims file does not reveal consent forms associated with the Veteran's January 2008 hospitalization, including IV therapy.  While the Veteran has not specifically asserted that he was not informed of the risk of IV therapy, he has asserted that he was not informed of the risk of infection due to the metal pins in his back from a prior surgery.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In this case, the Board finds that the Veteran is competent to report that he was not informed about the potential risk of infection due to the metal hardware in his back from a previous surgery.  As such, the Board finds that the Veteran's was not directly informed by a VA health care provided about the potential risk of developing MRSA and resultant chronic osteomyelitis as a result of IV therapy.  

The Court, however, has held that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105 -07.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements.  Id. at 107; see 38 C.F.R. § 17.32.  A minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent.  The Court found that this reasonableness test is a factual finding that the Board must make in the first instance; however, the Court provided factors for the Board to consider.  McNair, 25 Vet. App. at 107 -08; see Roberts, 23 Vet. App. at 423.  The Court indicated that the adjudicator must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  McNair, 25 Vet. App. at 107 -08; see Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  The Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107 -08.  

Here, the Board finds that the evidence is in equipoise regarding whether a reasonable person would have proceeded with the IV therapy.  In this regard, the Board notes that prior to the IV treatment, the Veteran was suffering from atrial fibrillation, or an arrhythmia; he is currently diagnosed with MRSA and resultant chronic osteomyelitis and must take antibiotics for the rest of his life.  While it is not entirely clear in this case what would have resulted if the Veteran had not undergone IV therapy in January 2008, the Board finds the evidence to be in equipoise regarding whether a reasonable person would have found that their pre-treatment symptoms was not significant and that the foreseeable risk was high, even if the treatment was successful.   

Therefore, after consideration of the aforementioned reasons and bases, the Board finds that the evidence is in equipoise regarding the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for methicillin-resistant Staphylococcus aureus (MRSA) and resultant chronic osteomyelitis, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


